NO. 07-04-0342-CV

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                       JULY 7, 2004

                           ______________________________


                        IN RE RICKY DEAN ALEXANDER, RELATOR

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       By this original proceeding, relator Ricky Dean Alexander, proceeding pro se and

in forma pauperis, seeks a writ of mandamus against respondent Zona Prince, the

Childress County District Clerk. Specifically, he requests that we direct her to answer his

petition for writ of habeas corpus allegedly filed on March 29, 2004, by which he challenged

a 1975 judgment in cause number 9640 as being void for enhancement purposes. We

dismiss the petition.


       By statutory grant a court of appeals has the authority to issue writs of mandamus

against a judge of a district or county court in the court of appeals' district and all writs

necessary to enforce its jurisdiction. Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp.
2004).    In order for a district clerk to fall within our jurisdictional reach, it must be

established that the issuance of the writ of mandamus is necessary to enforce our

jurisdiction. In re Coronado, 980 S.W.2d 691, 692-93 (Tex.App.–San Antonio 1998, no

pet.). Relator has not demonstrated that the exercise of our mandamus authority against

the Childress County District Clerk is appropriate to enforce our jurisdiction Consequently,

we have no authority to issue a writ of mandamus against her.


         Furthermore, an original proceeding filed in this Court must comply with the

requirements of Rule 52 of the Texas Rules of Appellate Procedure. Rule 52.3(j)(1)(A)

requires that the petition be accompanied by certified or sworn copies of any orders

complained of. Tex. R. App. P. 52.3(j)(1)(A). All documents and exhibits attached to

relator’s petition for writ of mandamus are retyped copies of alleged originals.


         Accordingly, the petition for writ of mandamus is dismissed.



                                           Don H. Reavis
                                             Justice




                                             2